DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/17/2020 and 10/01/2019 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 202255701 U, hereinafter Liu) in view of Deng et al. (CN 206339073 U, hereinafter Deng).

Regarding claim 1, Liu a system for testing a fluid with a fluid pump (2), comprising: the fluid pump (2); a plurality of fluid tanks (11, 12) each holding a different test fluid (see Figure 1 and [0036], tanks 11 and 12 hold different test fluids for individual testing of the fluids in each tank); fluid plumbing 
Liu fails to teach a compressed air source coupled to fluid plumbing. 
However, the different feature would be easily derived from the disclosure of Deng (see [0020]-[0023] and Figure 1: a compressed air pump (42) is coupled to a water flow path (5) which provides water supply and return lines between a water tank (2) and water pump (52)).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Liu with the compressed air source as described by Deng. This would allow for the testing system to be purged of liquid prior to additional testing as described by Liu (see [0020]-[0023]).

Regarding claim 2, Liu as modified by Deng above teaches all of the limitations of claim 1.
Furthermore, Liu teaches a test fluid temperature control system in fluid communication with the supply fluid flow path (see claim 8).

Regarding claims 3-6, Liu as modified by Deng above teaches all of the limitations of claim 1.
Liu as modified by Deng above fails to specifically teach two fluid tanks, wherein a first fluid tank stores a first test fluid that exhibits a viscosity of 25 cP at about 145 degrees F, 50 cP at about 118 degrees F, 75 cP at about 100 degrees F, 100 cP at about 91 degrees F, and 150 cP at about 75 degrees F; and a second fluid tank stores a second test fluid that exhibits a viscosity of 200 cP at about 130 degrees F, 300 cP at about 125 degrees F, 500 cP at about 98 degrees F, and 750 cP at about 85 degrees F; three 
However, as described above, Liu teaches a plurality of fluid tanks (11, 12) each holding a different test fluid (see Figure 1 and [0036], tanks 11 and 12 hold different test fluids for individual testing of the fluids in each tank).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, lacking criticality, to modify the system of Liu as modified by Deng above such any user desired number of tanks with a variety of test fluids with individual fluid properties were tested. This is because one of ordinary skill in the art would have known that the system of Liu as modified by Deng above would be capable of conduct the friction test described on any number of fluids in order to determining the liquid friction loss as described by Liu (see [0002]).

Regarding claim 20, Liu as modified by Deng above teaches all of the limitations of claim 1.
Liu fails to specifically teach that the fluid pump is a multi-stage centrifugal pump configured for service in a wellbore.
However, Liu teaches the use of a fluid pump for fluid testing (see [0031] and Figure 1: the fluid pump (2)). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Liu as modified by Deng above with any number of common types of pumps, including centrifugal pumps. This is because centrifugal pumps are known for providing consistent and repeatable operation in pumping systems.

Allowable Subject Matter
Claims 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 7-19, Liu in view of Deng represents the best art of record. However, Liu in view of Deng fails to encompass all of the limitations of independent claims 7 and 16.
Specifically, regarding claim 7, Liu teaches a method (see [0030]-[0035], description of system and associated method) of testing a fluid with a fluid pump (2), comprising the steps of: connecting the fluid pump (2) to fluid plumbing; circulating a first test fluid from a first fluid tank (11) via the fluid plumbing through the fluid pump (2) and back to the first fluid tank (11); collecting performance data associated with the fluid pump (2) pumping the first test fluid; discontinuing the circulating of the test fluid; circulating a second test fluid from a second fluid tank (12) via the fluid plumbing through the fluid pump (2) and back to the second fluid tank (12), wherein the second test fluid is different from the first test fluid; and collecting performance data associated with the fluid pump (2) pumping the second test fluid (see [0031], [0033], [0036] and Figure 1).
Liu fails to teach the steps of: introducing a compressed air into fluid plumbing; driving a first test fluid out of a fluid pump and out of the plumbing and back to the first fluid tank by the compressed air; and isolating the compressed air from the plumbing. 
Deng teaches a compressed air injection system and method (see [0020]-[0023] and Figure 1) for introducing a compressed air into a water flow path (5), which provides water supply and return lines between a water tank (2) and a water pump (52), by a compressed air pump (42); driving a water out of a water pump (34) and out of a water recovery pipe (3) and back to the water tank (2) by the compressed air; and isolating the compressed air pump ( 42) from the water flow path (5)).
However, Liu as modified by Deng fails to teach a method testing a fluid pump, and collecting performance data associated with the fluid pump pumping the first and second test fluid.

claim 16, Liu teaches a method of testing a fluid with a fluid pump (2), comprising the steps of: connecting the fluid pump (2) to fluid plumbing; providing a mechanical torque to the fluid pump (2) from a motor; circulating a first test fluid from a first fluid tank (11) via the fluid plumbing through the fluid pump (2) and back to the first fluid tank (11); collecting data associated with the fluid pump (2) pumping the first test fluid from a flow sensor (3), and a first pressure sensor (4) downstream of the fluid pump (2); removing the mechanical torque from the fluid pump (2); circulating a second test fluid from a second fluid tank (12) via the fluid plumbing through the fluid pump (2) and back to the second fluid tank (12), wherein the second test fluid is different from the first test fluid; collecting performance data associated with the fluid pump (2) pumping the second test fluid; removing the mechanical torque from the fluid pump (2); and analyzing the performance data associated with the fluid pump (2) (see [0031], [0033], [0036] and Figure 1).
Liu fails to teach that: performance data associated with a fluid pump is further collected from a torque sensor, and a first pressure sensor upstream of the fluid pump; and it further comprises the steps of: introducing a compressed air into fluid  plumbing; driving a first test fluid out of the fluid pump and out of the plumbing and back to a first fluid tank by the compressed air; isolating the compressed air from the plumbing; and driving a second test fluid out of the fluid pump and out of the plumbing back to a second fluid tank by the compressed air (hereinafter different feature 2).

Deng teaches a compressed air injection system and method (see [0020]-[0023] and Figure 1: introducing a compressed air into a water flow path (5), which provides water supply and return lines between a water tank (2) and a water pump (52), by a compressed air pump (42); driving a water out of a water pump (34) and out of a water recovery pipe (3) and back to the water tank (2) by the compressed air; and isolating the compressed air pump ( 42) from the water flow path (5)).
Liu as modified by Deng fails to teach a method testing a fluid pump, and collecting performance data associated with the fluid pump pumping the first and second test fluid utilizing a torque sensor.
Hence the best prior art or record fails to teach the invention as set forth in independent claims 7 and 16 and the examiner can find no teachings for a method of testing a fluid pump which comprises the claimed method steps of circulating a first and second test fluid, collecting performance data based on each circulation, and introducing compressed air into the plumbing between test fluids as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached IN-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855